IN THE SUPREME COURT OF PENNSYLVANIA
WESTERN DISTRICT

J. L. B., : No. 49 WM 2015
Petitioner
v.
S. A. T.,
Respondent
S. A. T.,
Respondent
v.
J. L. 8.,
Petitioner
D. J. 8.,
Respondent
v.
J. L. 3.,
Petitioner
J. L. 8.,
Petitioner
v.
D. J. B.,

Respondent

ORDER

 

AND NOW. this 7’”1 day of August, 2015, Petitioner's application for immediate
stay and application seeking this Court's exercise of extraordinary jurisdiction over the
above-listed matters so as to rectify alleged due process-implicating delay occurring in
the Court of Common Pleas of Cambria County--Family Division, are hereby DENIED.
By so doing, we allow Petitioner to obtain the hearing that he himself requested of the
lower court in his "Demand for Hearing Regarding Jurisdiction” and which the court has

scheduled for today, August 7, 2015.

 

Correale F. Stevens, J.